Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 1 of 12 PageID# 946




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

    DAMIAN D.PHILLIPS,

                   Plaintiff,

                                                                  l:19-cv-501 (LMB/MSN)

    LOUDOUN COUNTY PUBLIC SCHOOLS,et
        al..


                   Defendants.


                                    MEMORANDUM OPINION


         Before the Court is defendants Loudoun County Public Schools and Loudoun County

  Public School Board (collectively "LCPS")'s Motion for Summary Judgment Filed Pursuant to

  Fed. R. Civ. P. 56(a)("Motion")[Dkt. No. 116]. Pro se plaintiff Damian D. Phillips ("plaintiff

  or "Phillips"), is a disabled^ African American male who was a coach and special education

  teacher's assistant at Freedom High School("FHS")in Loudoun County from 2014-2015,

  before he requested a voluntary separation due to illness.[Dkt. No. 45]. In 2017, he applied to be

  rehired for positions at Dominion and Loudoun County High Schools, but was not hired for any

  ofthose positions. Phillips alleges that the reason he was not hired was because defendants

  contacted Doug Fulton ("Fulton"), who was the principal at FHS when plaintiff was employed at

  that school, and that Fulton had expressed racist and anti-disabled statements about plaintiff. Id



 'Specifically, plaintiff states in his Fourth Amended Complaint("FAC")[Dkt. No. 45]:
         Since March 17,2009,1 have been properly diagnosed and classified as permanently
         disabled, due to nerve(cut) damages during surgery that caused permanent muscular
         dysfunction at the shoulder region. The disability causes plaintiff dystonia, poor blood
         circulation, weakness, and loss of strength in the shoulder, arm, and hand; numbness,
         difficulty with normal physical activities, such as lifting arms above head, poor balance,
         vision, and difficulty sleeping.
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 2 of 12 PageID# 947




  Phillips claims that after Fulton provided his discriminatory views and highlighted a negative

  performance evaluation from 2015, Phillips was not contacted further regarding those positions

  and was not hired for any ofthe positions. Id On this basis, he claims that the failure to hire him

  was based on his race and disability in violation of Title VII and the Americans with Disabilities

  Act("ADA"). For the reasons that follow, defendants' Motion will be granted.

                                           I. BACKGROUND


          A. Procedural History

          On April 24,2019, plaintifffiled his initial complaint alleging employment

  discrimination pursuant to Title VII ofthe Civil Rights Act of 1964, as codified,42 U.S.C.

  §§ 2000e to 2000e-17(race, color, gender, religion, national origin) and the Americans with

  Disabilities Act of 1990, as codified,42 U.S.C. §§ 12112 to 12117.^ [Dkt. No. 1]. LCPS filed a

  Motion to Dismiss on May 21,2019. On June 7,2019, before the court ruled on the Motion to

  Dismiss,Phillips filed a First Amended Complaint[Dkt. No. 16], which resulted in dismissal of

  LCPS' Motion to Dismiss as moot. LCPS filed its second Motion to Dismiss on June 16,2019.

  Phillips again sought leave to amend his complaint, which was granted on July 19,2019. On

  August 1,2019, Phillips filed a.Second Amended Complaint.[Dkt. No. 35]. LCPS filed its third

  Motion to Dismiss on August 15,2019. On October 23,2019[Dkt. No. 42],the Court denied the

  motion to dismiss Phillips' claim for discrimination under Title VII,"because that claim is based

  on conduct from 2017," granted the motion to dismiss Phillips' claim for defamation with

  prejudice, and granted the motion to dismiss Phillips' claims for disability discrimination under

  the ADA and claims for retaliation under Title VII and the ADA without prejudice.[Dkt. No.



  ^ This civil action was initially assigned to Judge T. S. Ellis, III. It was transferred to this Court
  on July 30,2020.
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 3 of 12 PageID# 948




  42]. On October 24,2019,Phillips, in contravention ofthe Court's October 23,2019 Order,filed

  what was his Third Amended Complaint[ECF No.43]raising a claim which had been dismissed

  with prejudice. On October 24,2019,the Court sua sponte struck Phillips' October 24,2019

  filing due to its failure to comply with the Court's October 23,2019 Order.[ECF No. 44]. On

  November 1, 2019,Phillips filed his Fourth Amended Complaint("FAC").[ECF No. 45]. LCPS

  filed its fourth Motion to Dismiss, after which the Court requested that Phillips submit a

  supplemental brief, which he did on April 22,2020.[ECF No.58]. On May 6,2020,the Court

  entered an order granting in part and denying in part the motion to dismiss,[ECF No. 64], which

  resulted in dismissal with prejudice ofPhillips' claims for retaliation under the ADA and Title

  VII, leaving only failure to hire under Title VII and the ADA as the remaining claims in this

  litigation.

          B. Factual Background

          The evidence of any bias towards Afncan Americans or disabled persons consists solely

  of plaintiffs uncorroborated allegations and hearsay that would not be admissible at trial.

  Phillips alleges that before an interview for a varsity football coaching position in 2015, he

  overheard Fulton state,"This nigga will not be my next Head Varsity Football coach" right

  before Phillips entered the room for the interview.[Dkt. No.45]at 6-7. Phillips further alleges

  that during that same interview, Fulton stated "that he does"not need another 'disability' in his

  school.'" Phillips claims that"a community participant(Unknown)and the Athletic Director,

  Brett Miller" were present at that meeting, but there is no evidence in the record supporting that

  claim and no statement by Miller or anyone else to corroborate this accusation. Id at 7. Phillips

  also alleges that he later "received an email transcript from an FHS student(DE), dated

  September 9th, 2015, discussing that he and others, heard Doug Fulton had 'called me something

  racist.'" Id Fulton has provided an affidavit in which he denies ever making these comments.
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 4 of 12 PageID# 949




  Def. Ex.2 K 13("I never uttered these words or words to this effect. It does not even make sense

  to allege such outrageous things since Phillips was already employed by FHS based on my

  recommendation to hire him."). Finally, Phillips alleges:

          Thereafter,(RK)student fi-om the special education department requested that I escort
          him to the restroom for me to 'baptize' him. I immediately denied his request. Most
          importantly,I reported this matter to Ms. Loveless, a former special education assistant
          FHS teacher. The very next day, student(RK)returned to school and mentioned to me
         that it was 'cool' I did not 'baptize' him and that his parents told him 'the prophets were
         all dead anyway.' In addition to that, student(RK)disclosed that his neighbor, assistant
         Principal Chaudhry Neelum,and Doug Fulton were the one who put him up to asking
         (RK)to harass plaintiffin order to escort him(RK)to the restroom to be 'baptize[d].' To
         improve this event, student(RK)stated, I (plaintiff),'could not do anything about it,' due
         to the fact of Ms. Chaudhiy Neelum being his next-door neighbor and their relationship.

  Id. at 8.


          On April 6,2015,Phillips was evaluated on a Classified Evaluation Form used by LCPS.

  Def. Ex.4. Item number 6 on the evaluation reads:

          Mr.Phillips needs to make sure that when he first receives information that could
          severely affect the health and/or safety ofa student, he needs to inform the program
          teachers and the administration right away. Even ifthe student is telling Mr. Phillips out
          ofclose relationship, it is Mr. Phillips' professional duty to pass on sensitive information.

  Phillips disagreed with item number 6 in the Classified Evaluation Form. Def. Ex. 5.^ Phillips
  voluntarily separated fi*om employment with LCPS,effective June 17,2015, due to personal
  illness. Def. Ex. 2,H 9; Ex. 3,95:2-16; Ex. 6.

          After his voluntary separation, Phillips applied for seven positions at Dominion High

  School and/or Loudoun High School between June 29,2017 and September 1,2017:


  ^ Phillips has also provided what appears to be an email chain with a former student,"Dymond
  Harris," which contains questions from Phillips for Dymond Harris to answer "[u]nder penalty of
  pequiy." She writes that Phillips helped her while she was pregnant with her son and that"he
  didn't know anything about me running away I never told him what I was gonna do I left for
  family issues."[Dkt. Nos. 121-16 and 121-17]. Phillips also provided an email from "Tammy
  Harris" praising Phillips and describing issues with Fulton.[Dkt. No. 121-15]. These statements
  are not relevant to Phillips' claims ofdiscriminatory failure to hire.
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 5 of 12 PageID# 950




             July 2,2017, Dominion High School, Basketball, Boys' JV Head Coach
             July 17,2017, Dominion High School, SPED Teacher
             July 17,2017, Dominion High School, SPED Teacher
             July 17,2017, Loudoun County High School, Basketball, Boys' Freshman Head
             Coach
             July 27,2017, Loudoun County High School, SPED Teacher
             August 3,2017, Loudoun Coxmty High School, SPED Teacher
             September 1,2017, Loudoun County High School, Basketball, Boys'
             JV Head Coach

  Ex. 7. Those positions were filled by four Caucasian and three Afiican American persons, three

  of whom were females and four of whom were males. Id.^ 7.

         After Phillips applied for these positions, Kristi Hurd ("Hurd"), a Supervisor, Secondary

  and Substitutes, Human Resources and Talent Development at LCPS,conducted a background

  investigation ofPhillips to determine his suitability for rehire. Def. Ex. 8   2-3. That

  investigation included speaking with Chaudhiy who,as the assistant principal at FHS, was

  Phillips' last immediate supervisor. Id ^ 5; see also Def. Ex. 3, 50:12-15. Although Phillips

  alleges that Bonnie Robertson ("Robertson")conducted the backgroimd investigation and that

  either she alone, or with Hurd,spoke to Fulton as part ofthat investigation, Fulton has submitted

  an affidavit denying that he had any knowledge until this lawsuit ofPhillips' attempts to be

  rehired by LCPS,and that he did not speak with anyone at LCPS regarding Phillips' applications

  for rehire in 2017. Def. Ex. 2,   10-12. Additionally, Hurd has submitted an affidavit that she

  "did not speak with or consider any information from Doug Fulton, Principal of FHS,as part of

  [her] background investigation ofPhillips in 2017 or the decision not to rehire him." Def. Ex. 8

  18. There is no statement in the record from Bonnie Robertson confirming plaintiffs assertion.

         It is imdisputed that when Hurd spoke with Chaudhry to determine ifPhillips was

  suitable for rehire, Chaudhry expressed concern that Phillips formed relationships Avith students

  and football players that were too close and not appropriate for a teacher/coach. Def. Ex. 8, 6.
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 6 of 12 PageID# 951




  Defendants argue that Hurd declined to approve rehiring Phillips based on these concerns

  expressed by Chaudhry. Def. Ex. 8, Hurd Decl.       6-9("Given the concerns raised by Ms.

  Chaudhry and the comments in Phillips' April 6,2015 performance evaluation, I declined the

  request/recommendation By [sic] Loudoun County High School to hire Phillips."). These

  concerns are also reflected in the Employee Backgroimd Investigation Report Form and Hurd's

  handwritten contemporaneous notes from her interview with Chaudhry. Def. Ex. 8.

                                          II. DISCUSSION

          A. Standard of Review

         In the Fourth Circuit, summary judgment is appropriate where "there is no genuine issue

  as to any material fact and ...the movant is entitled to judgment as a matter oflaw." Norfolk S.

  Rv. Co. V. Citv of Alexandria.608 F.3d 150,156(4th Cir. 2010)(quoting Fed. R. Civ. P. 56). A

  genuine dispute about a material fact exists if"after reviewing the record as a whole,a court

  finds that a reasonable jury could return a verdict for the nonmoving party." Dulanev v.

  Packaging Corp. of Am..673 F.3d 323,330(4th Cir. 2012). All inferences must be made in

  favor ofthe nonmoving party. Hawkins v. McMillan.670 F. App'x 167,168(4th Cir. 2016).

         B. Analysis

         Phillips' remaining claims are for discriminatory failure to hire pursuant to Title VII of

  the Civil Rights Act of 1964 and the ADA. Under Title VII, it is unlawful for an employer "to

  fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any

  individual with respect to his compensation, terms, conditions, or privileges ofemployment,

  because ofsuch individual's race." 42 U.S.C. § 2000e-2(a)(l). A plaintiff may establish a Title

  VII claim through either direct or indirect evidence of discrimination. Direct evidence is

 "evidence ofconduct or statements that both reflect directly on the alleged discriminatory
  attitude and that bear directly on the contested employment decision." Johnson v. Mechs.&

                                                       6
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 7 of 12 PageID# 952




  Fanners Bank. 309 F. App'x. 675,681 (4th Cir. 2009). Indirect claims under Title VII are

  analyzed under the burden-shifting framework laid out in McDonnell Douglas Corp. v. Green.

  411 U.S. 792,802-07(1973). Plaintiff bears the initial burden of establishing a prima facie case

  of discrimination by showing:(i)that he is a member ofa protected group;(ii)that there was a

  specific position for which he applied;(iii) that he was qualified for that position; and that he

  was rejected from the position under circumstances giving rise to an inference of discrimination.

  See Williams v. Giant Food Inc.. 370 F.3d 423,430(4th Cir. 2004).

         Ifthe plaintiff establishes a prima facie case,the burden shifts to defendant to produce

  evidence that "the plaintiff was rejected, or someone else was preferred, for a legitimate,

  nondiscriminatory reason." Texas Dep't of Cmtv. Affs. v. Burdine. 450 U.S. 248,254(1981).

  The "explanation provided must be legally sufficient to justify ajudgment for the defendant," but

  defendant"need not persuade the court that it was actually motivated by the proffered reasons."

  Id If a defendant offers admissible evidence sufficient to meet his or her burden of production,

  the burden shifts back to plaintiffto prove discrimination and "that [defendants'] proffered

 justification is pretextual." Mereish v. Walker. 359 F.3d 330,334(4th Cir. 2004). A plaintiff can

  do so by showing that the employer's "explanation is unworthy ofcredence or by offering other

  forms ofcircumstantial evidence sufficiently probative of... discrimination." Id at 336

 (quotation omitted).

         Because Phillips alleges no direct evidence of discrimination that resulted in LCPS'

  decision not to rehire him, his claim must be analyzed under the McDonnell Douglas burden-

  shifting fi*amework. Defendants concede that Phillips is Afiican American and disabled, and that

  he applied for seven positions at Dominion and/or Loudoun County High Schools, beginning in

  2017 and was not hired for any ofthe positions. This satisfies the first and second prongs ofthe
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 8 of 12 PageID# 953




  prima facie showing. As to the third prong, plaintiff has produced no evidence contradicting that

  Chaudhry raised concerns during Kurd's background investigation about Phillips' lack of

  boundaries with students, including those over which he had no supervisory role. This concern

  was also documented in Phillips' performance evaluation dated April 6,2015. Although plaintiff

  disputes the accuracy of his performance evaluation and disputed the evaluation at the time,

  these concerns were a reasonable, non-discriminatory basis for defendants to decide that Phillips

  was not qualified for rehire. As the Fourth Circuit has held,"[w]e do not sit as a super-personnel

  department weighing the prudence ofemployment decisions made by the defendants." Anderson

  V. Westinghouse Savannah River Co..406 F.3d 248,272(4th Cir. 2005)(intemal quotations

  omitted). Additionally, that three ofthe seven positions were filled by Afncan Americans also

  undercuts plaintiffs claim that he was not hired because of his race. Considering Phillips' prior

  supervisor's concerns and the lack of any circumstances giving rise to an inference of

  discrimination, Phillips cannot make out a prima facie case of racial discrimination.

         Even ifthe Court were to find that Phillips established a prima facie case of

  discrimination, LCPS has provided sufficient factual evidence that the decision not to rehire

  Philips was for a legitimate non-discriminatory reason. The concems that Chaudhry relayed to

  Kurd that Phillips formed too close relationships with students were supported by the April 2015

  performance evaluation and reflected in Kurd's handwritten notes from her call with Chaudhry

  and review ofthe Employee Background Investigation Form dated October 11,2017. Def. Ex. 8.

  Accordingly, LCPS has met its burden of production.

         Phillips has not shown that this explanation was a pretext for discrimination. Phillips'

  only evidence of discriminatory animus towards African Americans or disabled persons is the

  alleged derogatory comments that Fulton made regarding plaintiffs race and disability at a
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 9 of 12 PageID# 954




  meeting during the 2014-2015 school year, and plaintiffs unsubstantiated claims that Fulton

  relayed these biased opinions to Hurd during the background investigation in 2017. Although

  Phillips alleges that Hurd spoke with Fulton in conducting the background investigation, he

  offers only uncorroborated hearsay in support ofthis assertion. Hearsay evidence is an out-of-

  court statement offered to prove the truth ofthe matter asserted. In re C.R. Bard. Inc.. MDL.No.

  2187. Pelvic Repair Svs. Prod. Liab. Litig.. 810 F.3d 913,925-26(4th Cir. 2016)."[HJearsay

  evidence, which is inadmissible at trial, cannot be considered on a motion for summary

  judgment." Marvland Highways Contractors Ass'n. Inc. v. State of Md..933 F.2d 1246,1251

 (4th Cir. 1991). For example, plaintiffs attempt to link Fulton to defendants' failure to rehire

  him in 2017 relies on the assertion in his memorandum in opposition that "Kristi Hurd stated that

  she spoke directly to Doug Fulton on October 31,2017 about plaintiff[sic] performance

  evaluation and disability with the complaint letters before her."[Dkt. No. 121]^ 9."^ That

  statement is hearsay, as plaintiff is describing a statement made out of court by Hurd and

  offering it to prove that Hurd spoke to Fulton. Similarly, plaintiffs claims that Dominion High

  School Assistant Principal "Jamie Braxton stated that John Brewer spoke with Doug Fulton,"

  and that "Assistant Principal, Lisa Taweel at South Lakes High School stated during plaintiffs

  interview that she spoke with Doug Fulton, and as a result ofthat plaintiff was rejected," are

  unsupported by any evidence in the record. Id.ft 9,11. For example, plaintiff has not offered

  any declarations from these persons confirming what he alleges. Without these school officials

  affirming that they made the alleged statements, the statements would not be admissible for

  multiple reasons, including that they are hearsay.


  ^ Plaintiff has also attached letters, emails, and texts from former students and parents. While
  these documents suggest there may be racial disparities in the school, this evidence is not directly
  relevant to Phillips' claims and the evidence in tiiis format would not be admissible at trial.
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 10 of 12 PageID# 955




          Moreover, plamtiffs claims about contacts with Fulton are directly contradicted by Hurd

  and Fulton's affidavits. Def. Ex. 8, Hurd Declaration 18("I did not speak with or consider any

  information from Doug Fulton, Principal ofFHS,as part of my background investigation of

  Phillips in 2017 or the decision not to rehire him"); Ex. 2, Fulton Declaration   10-12("I have

  ... never spoken or been in contact with anyone within LCPS regarding Phillips' potential for

  rehire and have provided no references(good or bad)"). Defendants also provide Kurd's

  completed Employee Backgroimd Investigation Form dated October 11,2017 and her

  handwritten contemporaneous notes from her call with Chaudry. Def. Ex. 8. Each ofthese pieces

  ofevidence support that Hurd spoke only to Chaudhry regarding rehiring Phillips, Chaudhry

  expressed concern that Phillips formed relationships with students and football players that were

  too close and not appropriate for a teacher and coach, Fulton was neither aware ofPhillips

  applications for rehire nor contacted about them,and Hurd relied on these concerns in deciding

  not to approve Phillips for rehire.

         Phillips attempts to dispute that Hurd only spoke to Chaudhry and not to Fulton by

  arguing that Bonnie Robertson("Robertson")conducted the investigation; however,once again

  he has not supported this contention with any statement from Robertson. The only evidence he

  submits is an email purportedly from Robertson to plaintiff, which does nothing to establish her

  role in the background investigation ofPhillips.[Dkt. No. 121-20]. At most, it supports the

  inference that Phillips gave permission for LCPS to contact his references to conduct its

  background investigation, and that Robertson assisted Hurd with administrative tasks related to

  the investigation.^ Although the Employee Background Investigation Form bears Robertson's




   The email exchange is as follows:

                                                      10
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 11 of 12 PageID# 956




  name under "Information Taken By," it also states contact was made with Chaudhry who

  reported Phillips was:

         No good. Not at all. TA in the ED program. Dev. Relationship with a girl. She was
         troubled. Wouldn't share info. Got upset at Neelum about student safety.
         [indecipherable]-afraid to be alone with kids. Tried being their friend. Entertained
         football players.

  It is clear from this notation in the background form that Chaudhry was the person who provided

  the information to human resources that led Kurd to determine Phillips was not a suitable rehire.

  Accordingly, Phillips has failed to produce sufficient evidence from which a reasonable juiy

  could find that the decision not to rehire him was based on racial animus. Moreover, defendants

  have provided sufficient unrebutted evidence from which a reasonable jury could conclude that

  the reasons given for not rehiring plaintiff were not pretextual.

         Plaintiffs claim under the ADA similarly fails. This claim is based on one alleged

  statement that Fulton made to Phillips at a meeting during the 2014-2015 school year that "I

  don't need another disability in my school." Fulton denies making this statement and there is no

  evidence in the record other than plaintiffs allegation to support it. Moreover, even if Fulton had

  made this statement, Phillips does not provide any admissible evidence that Fulton's

  discriminatory sentiment was passed along to those making hiring decisions in 2017,and that

  Phillips was denied employment by LCPS as a result. Further, there is no factual evidence to

  establish that Hurd even knew ofPhillips' disability when determining he was not a suitable




         Robertson: Hi Mr. Phillips, I am working on some things here in personnel and would
         like to contact some of your references. Could you respond to this email giving me
         permission to contact your current supervisor.
         Phillips: Greetings Mrs. Robertson, With respect to our conversation, yes I give you
         permission to contact my references. Have a great day. Thanks, Damian
  Pkt.No. 121-20].

                                                       11
Case 1:19-cv-00501-LMB-MSN Document 129 Filed 01/19/21 Page 12 of 12 PageID# 957




  candidate for rehire. Accordingly, Phillips has failed to produce sufficient evidence upon which a

  reasonable jury could conclude that defendants did not rehire him because he is disabled.

                                       III. CONCLUSION

         For the reasons stated above, defendants' Motion will be GRANTED by an appropriate

  Order to be issued with this Memorandum Opinion.

         Entered this     day ofJanuary, 2021.


  Alexandria, Virginia
                                                                      /s/
                                                       Leonie M. Brinkema
                                                       United States District Judge




                                                     12
